DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect filed on 07/19/2021 have been fully considered but they are not persuasive.
In Remark page 2, last paragraph, applicant argued that However, assuming for the sake of argument for a moment that end-to-end gamma correction is end-to-end preservation of a rendering intent ITU-R shows that for a same OEFT ("the gamma pre-correction described in Rec. ITU-R BT. 709 is applied to HDTV signals (Fig. 17)"), the end-to-end transfer function varies according to parameters of the EOTF of the reference display, in particular the parameter is the brightness control adjusted to conform to the viewing environment ("Figure 20 illustrates that the brightness adjustment according to the viewing environment makes the end-to-end gamma vary so as to match with the visual perception predicted by the colour appearance model").
The examiner respectfully disagrees with Applicant’s argument. As applicant admitted that examiner teaches ITU-R merely describes gamma correction. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the end-to-end transfer function varies according to parameters of the EOTF of the reference display,) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, according to the claim 1 required “wherein the electrooptical-transfer function of the reference display and the optical-electro-transfer function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal”, the combination between Tsukagoshi and ITU-R can be used to teach the amended limitation. In fact, in par [0073] “The electro-optical conversion characteristic is generally an inverse characteristic of the photoelectric conversion characteristic, type information designating a type of electro-optical conversion characteristic, a parameter for obtaining a curve of the electro-optical conversion characteristic”, Tsukagoshi teaches electro-optical-transfer-function compensating for the optical-electro-transfer-function used to produce the video signal. Furthermore, in page 24, Sec 3.2.5, ITU-R  discloses “The non-linear coding function, or gamma pre-correction, of video signals has two roles. The other role is to pre-compensate for the non-linear electro-optical transfer function (EOTF) of displays. The combination of the gamma pre-correction and the gamma characteristics of the display device yields the total transfer function, or end-to-end gamma, from the scene being shot to the reproduced image on the screen. Furthermore, the end-to-end characteristics are more complex than a simple power function because the optical-electro transfer function (OETF) at the acquisition end consists of a power-function segment and a linear segment. [Input, 52], Proposal of required electro-optical transfer function for a FPD as a master monitor, describes the measured EOTFs of current HDTV reference monitors” ITU-R teaches the EOTF of reference display (reference monitor) and OETF used to produce the video signal characterize and end-to-end preservation (The combination of the gamma pre-correction and the gamma characteristics of video signals yields the total transfer function, or end-to-end gamma) of rendering intent on the video signal (being shot to the reproduced image on the screen).
In Remark page 3, first paragraph, applicant argued that the independent claims, it actually teaches away from the limitation. For example, where ITU-R states that "Modifications for artistic reasons will not be considered here".
The examiner respectfully disagrees with Applicant’s argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Modifications for artistic reasons,) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, ITU-R does not teach away from the limitation. However, ITU-R discloses “The combination of the gamma pre-correction and the gamma characteristics of the display device yields the total transfer function, or end-to-end gamma, from the scene being shot to the reproduced image on the screen”. In other word, ITU-R teaches the EOTF of reference display (reference monitor) and OETF used to produce the video signal characterize and end-to-end preservation (The combination of the gamma pre-correction and the gamma characteristics of video signals yields the total transfer function, or end-to-end gamma) of rendering intent on the video signal (being shot to the reproduced image on the screen) as the claim 1 required.
Independent claims 4, 5, 12, 13 are rejected with the same explanation above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by Tsukagoshi (US 2016/0345032 A1) in view of Kunishige et al. (US 2013/0088618 A1) and further in view of ITU-R (“Rep. ITU-R BT.2246-2”).
Regarding Claim 1, Tsukagoshi discloses a non-transitory storage medium having data stored thereon, said data being relative to a video signal produced from an optical-electro-transfer-function, wherein said data (


    PNG
    media_image1.png
    382
    419
    media_image1.png
    Greyscale

Tsukagoshi, [0082] “The photoelectric conversion unit 103 performs the photoelectric conversion on the HDR video data obtained by the camera 102 in predetermined units, for example, in units of scenes or in units of programs by selectively applying the electro-optical conversion characteristic according to the image content, and generates the transmission video data. Here, the photoelectric conversion characteristic to be applied may be selected automatically based on analysis of the image content or manually by an operation of the user. In this case, for example, when the input video data of the photoelectric conversion unit 103 is indicated by 12 or more bits, the transmission video data that has undergone the photoelectric conversion is indicated by 10 or less bits” and 
[0085] “At this time, the video encoder 104 inserts the information of the electro-optical conversion characteristic of each predetermined unit of the transmission video data into the layer of the video stream. Generally, the electro-optical conversion characteristic information indicates the inverse characteristic of the photoelectric conversion characteristic applied by the photoelectric conversion unit 103 but may not be necessarily a perfectly inverse characteristic. For example, the electro-optical conversion characteristic information is the type information designating the type of the electro-optical conversion characteristic or the parameter for obtaining the curve of the electro-optical conversion characteristic. The video encoder 104 inserts the electro-optical conversion characteristic information, for example, in units of group of pictures (GOPs) serving as a display access unit including a predicted image” 
The optical-electro-transfer occurs at units that include 102 and 103 of Fig. 2 implements the optical-electro-transfer-function.).
comprises a bitstream (Tsukagoshi, [0084] “The video encoder 104 generates a video stream (a video elementary stream) including the encoded video data through a stream formatter (not illustrated) arranged at a subsequent stage” and [0011] “A transmission unit transmits a container including a video stream obtained by encoding the transmission video data. For example, the container may be a transport stream (MPEG-2 TS) employed by a digital broadcasting standard. Further, for example, the container may be an MP4 used in delivery via the Internet or the like or a container of any other format.” 
First, streams of video data are bitstreams, because the streams comprise bits of information. 
Second, and alternatively, the Examiner takes an Official Notice that MPEG-2 TS and/or MP4 may employ bitstream based on the definition of those technical definitions. The benefits of combining this well-known knowledge would have been that it would facilitate video streaming.) and an information data which identifies an electro-optical-transfer-function intended to be applied on the video signal before rendering the video signal on a video display (Tsukagoshi, Figs. 17, 19, [0092] “As described above, the electro-optical conversion characteristic information is inserted into the layer of the video stream. For example, when the encoding scheme is the HEVC, the electro-optical conversion characteristic information is inserted into a portion of ‘SEIs’ of an access unit (AU) as an HDR EOTF information SEI message (HDR_EOTF_information SEI message)” 

    PNG
    media_image2.png
    548
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    451
    media_image3.png
    Greyscale
 
Tshukagoshi teaches EOTF is used for Electro-Optical Conversion before rendering the video signal on a video display (Fig. 17).)
wherein said electro-optical-transfer-function being the electro-optical transfer-function of a reference display used to produce the video signal 
    PNG
    media_image4.png
    392
    394
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    600
    495
    media_image5.png
    Greyscale

(Tsukagoshi, [0121] “FIG. 14 illustrates an example of the electro-optical conversion characteristic. A curve of ‘HDR: Type 1’ has a compatibility with the gamma characteristic of the legacy from 0 to V1. A curve of ‘HDR: Type 2’ has a compatibility with the gamma characteristic of the legacy from 0 to V2. A curve of ‘HDR: Type 3’ has a compatibility with the gamma characteristic of the legacy from 0 to V3. The photoelectric conversion characteristics that can be selected by the electro-optical conversion unit 304 are not limited to the three characteristics.”  

    PNG
    media_image6.png
    520
    631
    media_image6.png
    Greyscale

	Tsukagoshi’s  EOTFs are based on a reference or hypothetical display.  The EOTF is used for a user’s display.  However, EOTF is not based on the specific known stats of the user’s display.  For example, if the user’s display severely malfunctions, and its native EOTF is severely distorted from that of a standard display, the video stream the user’s display receives remains the same.
The reference or hypothetical display is mapped to a mastering display. )
said electro-optical-transfer-function (EOTF) compensating for the optical-electro-transfer-function (OETF) used to produce the video signal (Tsukagoshi, [0073] “The transmission device 100 inserts information of electro-optical conversion characteristic of each predetermined unit of the transmission video data into a layer of the video stream and/or a layer of the transport stream (container). The electro-optical conversion characteristic is generally an inverse characteristic of the photoelectric conversion characteristic but may not be necessarily a perfectly inverse characteristic. Here, the information of the electro-optical conversion characteristic is, for example, type information designating a type of electro-optical conversion characteristic, a parameter for obtaining a curve of the electro-optical conversion characteristic, or the like” 
Tsukagoshi teaches when the photoelectric conversion characteristic is not a perfectly inverse characteristic with respect to the electro-optical conversion characteristic, the OETF is not reversible.
EOTF is generally inverse of OETF to compensate for the OETF.).
Regarding “a not-reversible of the optical-electro-transfer-function (OETF),” the Examiner’s position is that when “the electro-optical conversion characteristic is an imperfect inverse characteristic of the photoelectric conversion characteristic,” there is a not-reversible of the photoelectric conversion characteristic or OETF. 
It is the Examiner’s view that Tsukagoshi discloses above limitations of Claim 1.  However the term “not-reversible” is not clearly defined, the Examiner also introduces Kunishige for the limitation in view of Applicant’s disclosure.  The Examiner requests clarification from Applicant on the interpretation/construction of “not-reversible,” instead of only stating what is not “not-reversible,” making a clear statement as to what “not-reversible” means.  
Kunishige discloses a not-reversible of the optical-electro-transfer-function (OETF) used to produce the video signal 

    PNG
    media_image7.png
    271
    502
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    583
    489
    media_image8.png
    Greyscale
   
(Kunishige, Figs. 2, 3, 25, [0008], “An imaging device according to the present invention captures a subject, generates image data of the subject, and captures a moving image and a still image, the device including: an image processing unit that executes artistic effect processing of applying an artistic effect causing a visual effect to the image data by a combination of a plurality of image processing, . . .”  

    PNG
    media_image9.png
    379
    436
    media_image9.png
    Greyscale

The artistic modification is intended, not-reversed, and eventually displayed.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Tsukagoshi with Kunishige.  The suggestion/motivation would have been in order to enhance the visual effect of the images captured.  After Tsukagoshi and Kunishige are combined, Tsukagoshi’s video stream comprises images captured by devices using Kunishige’s technique.  
The Examiner has explained the technical context of Tsukagoshi’s EOTF.  The Examiner stated “Tsukagoshi’s  EOTFs are based on a reference or hypothetical display.  The EOTF is used for a user’s display.  However, EOTF is not based on the specific known stats of the user’s display.  For example, if the user’s display severely malfunctions, and its native EOTF is severely distorted from that of a standard display, the video stream the user’s display receives remains the same.”
ITU-R uses similar terms as used in the claim to explain a similar technical context and recites “Proposal of required electro-optical transfer function for a FPD as a master monitor, describes the measured EOTFs of current HDTV reference monitors.” (page 24)

    PNG
    media_image10.png
    100
    1091
    media_image10.png
    Greyscale
(page 46). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Tsukagoshi in view of Kunishige with ITU-R.  The suggestion/motivation would have been in order to reduce the complexity of data processing on the server/station side that broadcast the video steam.  The source of video stream does not need to know the stats of the millions of displays users are using.  Instead, the source of video stream assumes everyone uses a reference/standard/hypothetical display.  Some may be concerned what if a user’s display is different from the standard display?  ITU-R explains “Modern (non-CRT) displays have various native EOTFs, and they can easily be converted into almost arbitrary values by using modern digital techniques.” Page 9.  As long as there is an agreement as to what the standard EOTF is, a user’s display can often adapt to it.  When the adaptation is imperfect, there is color accuracy issues with the displays, which do occur.  The Examiner hopes the patient explanation of the technical context will promote compact prosecution.  Applicant is always encouraged to have interviews with the Examiner, if there are questions.
Tsukagoshi in view of Kunishige does not explicitly teach wherein the electro-optical-transferfunction of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal.
However, ITU-R  teaches wherein the electro-optical-transfer function of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal (ITU-R, page 24, Sec 3.2.5 “The non-linear coding function, or gamma pre-correction, of video signals has two roles. The other role is to pre-compensate for the non-linear electro-optical transfer function (EOTF) of displays. The combination of the gamma pre-correction and the gamma characteristics of the display device yields the total transfer function, or end-to-end gamma, from the scene being shot to the reproduced image on the screen. Furthermore, the end-to-end characteristics are more complex than a simple power function because the optical-electro transfer function (OETF) at the acquisition end consists of a power-function segment and a linear segment. [Input, 52], Proposal of required electro-optical transfer function for a FPD as a master monitor, describes the measured EOTFs of current HDTV reference monitors” ITU-R teaches the EOTF of reference display (reference monitor) and OETF used to produce the video signal characterize and end-to-end preservation (The combination of the gamma pre-correction and the gamma characteristics of video signals yields the total transfer function, or end-to-end gamma) of rendering intent on the video signal (being shot to the reproduced image on the screen).
Tsukagoshi, Kunishige and  ITU-R are combinable see rationale in claim 1.
Regarding Claim 2, Tsukagoshi in view of Kunishige and ITU-R discloses the non-transitory storage medium according to claim 1, wherein it said data further comprises information data that represent at least one parameter relative to said identified electro-optical-transfer-function ( Tsukagoshi,  Figs. 6-7 show at least one parameter to identify EOTF).
    PNG
    media_image11.png
    502
    695
    media_image11.png
    Greyscale

    PNG
    media_image6.png
    520
    631
    media_image6.png
    Greyscale

Regarding Claim 4, Tsukagoshi in view of Kunishige and ITU-R discloses a method (Tsukagoshi, [0161] “A transmission method”) comprising generating coded data relative to a video signal produced from an optical-electro-transfer-function (Tsukagoshi, [0002] “transmitting a video stream generated by encoding transmission video data obtained by applying photoelectric conversion on high dynamic range (HDR) video data” and [0082] “The photoelectric conversion unit 103 performs the photoelectric conversion on the HDR video data obtained by the camera 102 in predetermined units, for example, in units of scenes or in units of programs by selectively applying the electro-optical conversion characteristic according to the image content, and generates the transmission video data. Here, the photoelectric conversion characteristic to be applied may be selected automatically based on analysis of the image content or manually by an operation of the user. In this case, for example, when the input video data of the photoelectric conversion unit 103 is indicated by 12 or more bits, the transmission video data that has undergone the photoelectric conversion is indicated by 10 or less bits” and [0085] “At this time, the video encoder 104 inserts the information of the electro-optical conversion characteristic of each predetermined unit of the transmission video data into the layer of the video stream. Generally, the electro-optical conversion characteristic information indicates the inverse characteristic of the photoelectric conversion characteristic applied by the photoelectric conversion unit 103 but may not be necessarily a perfectly inverse characteristic. For example, the electro-optical conversion characteristic information is the type information designating the type of the electro-optical conversion characteristic or the parameter for obtaining the curve of the electro-optical conversion characteristic. The video encoder 104 inserts the electro-optical conversion characteristic information, for example, in units of group of pictures (GOPs) serving as a display access unit including a predicted image”), said method further comprising: 
adding an information data to said coded data which identifies an electro-optical-transfer-function intended to be applied on the video signal before rendering the video signal on a video display (Tsukagoshi, [0002] “transmitting a video stream generated by encoding transmission video data obtained by applying photoelectric conversion on high dynamic range (HDR) video data” and Figs. 17, 19, [0092] “As described above, the electro-optical conversion characteristic information is inserted into the layer of the video stream. For example, when the encoding scheme is the HEVC, the electro-optical conversion characteristic information is inserted into a portion of ‘SEIs’ of an access unit (AU) as an HDR EOTF information SEI message (HDR_EOTF_information SEI message)” 
Tshukagoshi teaches EOTF is applied on the video signal for Electro-Optical Conversion before rendering the video signal on a video display (Fig.17),
wherein said electro-optical-transfer-function is the electro-optical transfer-function of a reference display used to produce the video signal and said electro-optical-transfer-function compensating for a the optical-electro-transfer-function used to produce the video signal, wherein the electro-optical-transfer function of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal.
Claim 4 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 5, Tsukagoshi in view of Kunishige and ITU-R discloses a method (Tsukagoshi, [0161] “A transmission method”) for obtaining an electro-optical-transfer-function intended to be applied on a video signal before rendering the video signal on a video display (Tsukagoshi,[0092] “As described above, the electro-optical conversion characteristic information is inserted into the layer of the video stream. For example, when the encoding scheme is the HEVC, the electro-optical conversion characteristic information is inserted into a portion of ‘SEIs’ of an access unit (AU) as an HDR EOTF information SEI message (HDR_EOTF_information SEI message)” Figs. 17, 19. ), said method further comprising: 
obtaining an information data which identifies said electro-optical-transfer-function from (Tsukagoshi, Fig. 17, 19, [0092] “As described above, the electro-optical conversion characteristic information is inserted into the layer of the video stream. For example, when the encoding scheme is the HEVC, the electro-optical conversion characteristic information is inserted into a portion of ‘SEIs’ of an access unit (AU) as an HDR EOTF information SEI message (HDR_EOTF_information SEI message)” 
wherein said electro-optical-transfer-function is the electro-optical transfer-function of a reference display used to produce the video signal and said electro-optical-transfer-function compensating for a the optical-electro-transfer-function used to produce the video signal, wherein the electro-optical-transfer function of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal.
Claim 5 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 6 (Canceled).
Regarding Claim 7 (Canceled).
Regarding Claim 8, Tsukagoshi discloses a non-transitory storage medium readable by a computer (Tsukagoshi, Figs. 2, 10, [0080] [0104] [0105]”), tangibly embodying instructions of program code for executing steps of the method according to claim 4, when said program is executed on a computing device (Tsukagoshi [0080] [0105]”). 
Regarding Claim 9 (Canceled).
Regarding Claim 10 (Canceled).
Regarding Claim 11, Tsukagoshi discloses a non-transitory storage medium readable by a computer tangibly embodying instructions of program code for executing steps of the according to claim 5, when said program is executed on a computing device.
Claim 11 is substantially similar to claim 8 and is rejected based on similar analyses.
Regarding Claim 12, Tsukagoshi in view of Kunishige and  ITU-R discloses a device comprising at least a memory and one or more processors ([0080] [0105] “a central processing unit (CPU)”), the one more processors being configured to generating coded data relative to a video signal produced from an optical- electro-transfer-function: 
add an information data to said coded data which identifies an electro-optical-transfer-function intended to be applied on the video signal before rendering the video signal on a video display, wherein said electro-optical-transfer-function is the electro-optical transfer-function of a reference display used to produce the video signal and said electro-optical-transfer-function compensating for a the optical-electro-transfer-function used to produce the video signal, wherein the electro-optical-transfer function of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal.
Claim 12 is substantially similar to claim 4 and is rejected based on similar analyses.
Regarding Claim 13, Tsukagoshi in view of Kunishige  and  ITU-R discloses a device (Tsukagoshi, Figs. 2, 10, [0080] [0104]”), said apparatus comprising at least a memory and one or more processors ([0080] [0105] “a central processing unit (CPU)”), the one more processors being configured to obtain an electro-optical-transfer-function intended to be applied on a video signal before rendering the video signal on a video display, the one more processors being further configured: obtain an information data which identifies said electro-optical-transfer-function from coded data relative to the video signal produced from an optical-electro-transfer-function, wherein said electro-optical-transfer-function is the electro-optical transfer-function of a reference display used to produce the video signal and said electro-optical-transfer-function compensating for a the optical-electro-transfer-function used to produce the video signal, wherein the electro-optical-transfer function of the reference display and the optical-electro-transfer-function used to produce the video signal characterize an end-to-end preservation of a rendering intent on the video signal.
Claim 13 is substantially similar to claim 5 and is rejected based on similar analyses.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Tsukagoshi (US 2016/0345032 A1) in view of Kunishige et al. (US 2013/0088618 A1) and further in view ITU-R (“Rep. ITU-R BT.2246-2”) and further in view of Chou et al. (U.S. 2010/0128050 A1).
Regarding Claim 3, the non-transitory storage medium according to claim 1, Tsukagoshi in view of Kunishige and ITU-R does not explicitly teach wherein the electro-optical-transfer-function is different for each chromatic channel of a reference display and said data 
However, Chou teaches wherein the electro-optical-transfer-function is different for each chromatic channel of a reference display and said data further comprises , and said data comprises further comprises some parameters to compensate these differences (Chou, [0008] “The present invention discloses a color correction method for eliminating crosstalk between color channels of LCDs. The color correction method includes establishing a channel-dependent Gain-Offset-Gamma (GOG) model to characterize an Electro-Optical Transfer Function (EOTF) of each primary color in which a gain parameter and a gamma parameter of each primary color vary with inputs of other two primary colors due to crosstalk among color channels, measuring the EOTF of each primary color when the other two primary colors are under different input conditions, and simulating the gain parameter and the gamma parameter of each primary color by use of a first surface function and a second surface function, substituting inputs of the three primary colors into the first surface function and the second surface function to calculate the gain parameter and the gamma parameter of each primary color for further estimation of a non-linear EOTF of each primary color and linearizing the non-linear EOTF of each primary color through inverse transformation of the channel-dependent GOG model, and performing color correction according to a target colorimetry to obtain corrected values of the three primary colors” Chou teaches EOTF is different for color channels of LCDs (chromatic channel for a reference display) and include some parameters (gamma parameters).
Tsukagoshi, Kunishige, ITU-R, and Chou are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for the system of Tsukagoshi to utilize the color (chromatic) channel of EOTF (as taught by Chou) in order to include electro-optical-transfer-function is different for each chromatic channel of a reference display because Chou can provide EOTF is different for color channels of LCDs (chromatic channel for a reference display) and include some parameters (gamma parameters) (Chou, [0008]). Doing so, it can provide results of the color correction for all possible inputs of the three primary colors (Chou, [0009]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611